Citation Nr: 0029489	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  97-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
idiopathic scoliosis of the lumbar spine (low back disorder), 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on honorable active duty from March 1982 
to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
VA RO, which denied the claim for an evaluation in excess of 
40 percent for service-connected low back disorder.  

This appeal was initially remanded by the Board in December 
1999 for development which has since been completed.  


FINDING OF FACT

The veteran's service-connected idiopathic scoliosis of the 
lumbar spine is not shown to include any intervertebral disc 
disease or syndrome, but, rather, is shown to be manifested 
by: complaints of constant low back pain, with occasional 
radiating pain into the legs; pain on palpation of the 
lumbosacral spine; and objective demonstration of a painless 
range of motion of the thoracolumbar spine to 35 degrees of 
flexion, limited thereafter due to pain, nearly full 
extension to 30 degrees, and lateral flexion to 35 degrees; 
overall impairment which is no more than the functional 
equivalent to severe limitation of motion of the lumbar 
spine, or severe lumbosacral strain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
idiopathic scoliosis of the lumbar spine, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(1999).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations, as are all potentially applicable diagnostic 
codes, whether raised by the veteran or not.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Generally, if a disability at issue is musculoskeletal in 
nature or origin, then VA, in addition to applying the 
regular scheduler criteria, will consider granting a higher 
rating for functional impairment caused by pain, limited or 
excess movement, weakness, excess fatigability, or 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, the veteran's service-connected idiopathic 
scoliosis of the lumbar spine is already rated as 40 percent 
disabling under Diagnostic Code 5295 for lumbosacral strain -
the highest rating possible under that Diagnostic Code.  No 
other applicable Diagnostic Code allows for a rating in 
excess of 40 percent, without a showing of intervertebral 
disc syndrome, a finding which would warrant consideration of 
Diagnostic Code 5293.  

While the veteran and his representative argue that the Board 
has failed to give due consideration to his complaints of 
pain, this is not true.  In situations where the disability 
at issue is already rated at the maximum allowable under 
applicable Diagnostic Codes, The United States Court of 
Appeals for Veterans Claims (Court) has held that sections 
4.40 and 4.45 afford no basis for an evaluation in excess of 
the maximum under applicable Diagnostic Codes.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

In finding so, the Board notes and finds that the veteran's 
service-connected idiopathic scoliosis of the lumbar spine is 
not shown to include any intervertebral disc disease or 
syndrome so as to warrant application of Diagnostic Code 5293 
(which allows for the application of a 60 percent disability 
rating for pronounced intervertebral disc syndrome).  Neither 
is there a showing of ankylosis of the lumbar spine which 
would support an increased evaluation under Diagnostic Code 
5289.  

Private treatment records, from various sources and dated 
from April 1993 to December 1997, show treatment for cervical 
(neck) and lumbosacral spine contusions (bruises), also 
diagnosed as a lumbar strain, sustained as a result of an 
April 1993 motor vehicle accident.  In June 1994, magnetic 
resonance imaging (MRI) revealed spinal stenosis most 
pronounced due to facet hypertrophy at multiple levels.  The 
veteran was diagnosed with significant osteoarthritis of the 
lumbosacral spine, with spinal stenosis at L-3/4, L-4/5, and 
L-5/S-1.  

In April 1995, the veteran received treatment after nearly 
being electrocuted in an accident involving two microphones.  
Since then, the veteran had reported pain and tenderness of 
the left shoulder and neck.  The assessment was 
musculoskeletal pain secondary to near electrocution.  

A May 1995 MRI of the cervical spine revealed mild cervical 
spondylosis superimposed on a congenitally small canal, with 
consequential mild spinal stenosis, particularly at C3-4.  

Lumbosacral spine X-rays of July 1997 revealed mild 
levoscoliosis centered to the mid-lumbar levels.  
Significantly, however, the X-ray study revealed no 
degenerative arthritis, and no disc disease, with notation of 
no evidence of disc space narrowing, subluxation, or 
compression fracture.  

The December 1999 Board Remand found that the June 1998 VA 
examination was inadequate for rating purposes.  However, for 
historic purposes, and to the extent that this examination 
report, albeit incomplete, supports the later VA examination 
report, its findings are detailed here.  On VA examination in 
June 1998, the veteran gave a history of an in-service back 
injury in 1982 with several courses of physical therapy on 
and off over the past 15 years.  He admitted to a low back 
re-injury in 1993 sustained in a motor vehicle accident.  The 
veteran reported constant burning-type pain in the lower 
back, which radiated down to both legs, with pain and 
weakness in the legs and stiffness in the back, measuring 
from 10/10 to 7/10.  The veteran reported receiving some 
relief from his pain by use of garlic pills, ginseng, vitamin 
B complex, and Zantac.  On examination the veteran's spine 
was well aligned, with some mild tenderness to palpation in 
the lower lumbar region and also when palpating the 
sacroiliac joint.  The veteran revealed some limited range of 
motion of the lumbar spine secondary to pain, with forward 
flexion to approximately 45 degrees, extension to 10 degrees, 
and lateral bending to 5 degrees on either side.  Strength 
was grossly within normal limits in his lower extremities, 
with brisk and symmetrical reflexes.  There was no clonus and 
no apparent loss of sensation to gross touch.  The diagnosis 
was chronic low back pain.  

The April 2000 VA spine examination report indicates 
continued complaints of constant low back pain, with 
occasional radiation into the legs.  Physical examination 
revealed a full active range of motion of the feet, ankles, 
knees and hips.  Sensation was intact to pinprick and light 
touch over the dermatomes over the lower extremities, with 
5/5 muscle strength of the lower extremities in all joints.  
Deep tendon reflexes were present and equal, with negative 
straight leg raising bilaterally, with great toe dorsiflexion 
of 5/5, and no leg length discrepancy.  Active range of 
motion of the thoracolumbar spine included flexion to 35 
degrees, limited by pain, with the examiner noting full range 
of motion should be to 75 degrees.  Extension was to 30 
degrees, and lateral flexion to 35 degrees, right and left, 
which the examiner felt represented a full range of motion.  
There was some pain on palpation of the thoracolumbar spine 
from T12 through L5, but no evidence of any muscle spasm, or 
fasciculation of the lumbosacral paraspinal muscles, and no 
edema or erythema.  There was no bony or soft tissue 
abnormality of the thoracolumbar spine, and the gait was 
completely non-antalgic without the use of any assistive 
device.  There was no limb no other focal neuromuscular 
deficit.  

The VA examiner's impression was that, clinically, the 
veteran has low back pain, with the only focal findings being 
pain on palpation of the lumbosacral spine and decreased 
active range of motion in flexion due to pain.  While the 
examiner initially considered intervertebral disk syndrome, 
x-ray studies were considered necessary to show this.  
However, the requested x-ray studies did not show any disc 
disease or syndrome.  Additionally, the examiner could find 
no incoordination, weakness, fatigability, or abnormal 
movements.  The diagnosis was scoliosis of the lumbar spine, 
with a suggestion of spina bifida occulta which would need 
surgical and clinical correction.  

The above findings, particularly the lack of clinical 
evidence of any disc disease, including on VA examination and 
on both private and VA x-ray studies, as well as the 
limitation of motion of the lumbosacral spine in flexion 
only, due to pain, warrant no more than the current 40 
percent evaluation and application of Diagnostic Code 5295.  
The preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent, which is the maximum 
schedular rating available for this disability-the Board has 
given due consideration of the veteran's complaints of pain, 
painful motion, limitation of motion, and overall functional 
impairment.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The claim must fail as against the preponderance of 
the evidence.  

The Board also finds no showing that the veteran's idiopathic 
scoliosis reflects such an exceptional or unusual disability 
picture as to warrant the assignment of an increased 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the veteran's service-connected idiopathic 
scoliosis is not shown to require frequent periods of 
hospitalization, nor is it clinically demonstrated to 
significantly impact his employment, beyond that which is 
already contemplated in the 40 percent rating assigned.  His 
disability is not shown to render impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The claim is denied 
as against the preponderance of the evidence.  


ORDER

Entitlement to a disability rating in excess of 40 percent 
for idiopathic scoliosis of the lumbar spine is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


